DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This Office Actions is sent in response to Applicant’s Communication filed on November 04, 2021.

Response to Arguments
       Applicant’s amendments filed on November 04, 2021 regarding 35 U.S.C. 112(b) claims 13-17 rejections have been fully considered. Accordingly, said claims 13-17 rejections under 35 U.S.C. 112(b) have been withdrawn.
 
      Applicant’s amendments/arguments filed on November 04, 2021 regarding 35 U.S.C. 103 claims rejections have been fully considered but they are found unpersuasive.

Applicant respectfully asserts that none of the cited prior art discloses the limitations “…each of the guide vanes has a triangular cross section and the guide vanes run helically in the stem…” and “…the cavity including a plurality of helically extending guide vanes each having a triangular cross section…”.

The Examiner respectfully submits that for said limitations above, the Office Action relies on Beerens where on paragraph [0010] it is mentioned explicitly that “to generate a swirl in the liquid, the cavity 5 has a helical insert 6 which is supported against the valve stem”. Further on, it is well-known that triangle elements are projected on the surface of the helix lattices as shown in the Beerens Annotated Fig. 2 below. Accordingly, the Examiner maintained the TSUNEISHI in view of Beerens meets all the limitations in claims 1-2, 6-8 and 10-17.

    PNG
    media_image1.png
    717
    976
    media_image1.png
    Greyscale

Beerens Annotated Fig. 2

Drawings
      The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations “…each of the guide vanes has a triangular cross section and the guide vanes run helically in the stem…” and “…the cavity including a plurality of helically extending guide vanes each having a triangular cross section…” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. 
Further on, it is noted that while the guide vanes (14) within the valve disc (6) included in the lid (20) are clearly shown to have a triangular cross section at least on Figures 4A, 6A and 7A of the Present application, the helical guide vanes (16) that runs thru the cavity (10) within the valve stem (8) are not shown in the drawings to where the cross section in taken into account.
In order to advance prosecution, the Examiner will interpret the above limitations (i.e. triangular cross section of the helical guide vanes) as projections of the helical vertices of the guide vanes (16) on any projection plane. For example, please see the above annotated drawing by the Examiner regarding Beerens.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Disposition of Claims
Claims 1-2, 6-8 and 10-17 are pending in this application.
Claims 1-2, 6-8 and 10-17 are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6-8 and 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over TSUNEISHI (US 2016/0053641 A1), in view of Beerens – (DE 10057192 A1).

With regard to claim 1, TSUNEISHI (Figs. 1-2) discloses:
 An internally cooled valve (10) for internal combustion engines, comprising: 
a valve disc (14), 
a valve stem (12) and 
a cavity (S1, S2) inside the valve stem (12) and the valve disc (14), and 
a coolant (19: [0057]), which is arranged in the cavity (S1, S2), 
wherein the cavity (S1, S2) is provided with guide vanes (20) for the coolant (19
the valve (10) is in at least two parts (500, 600: Please see annotated Figs. 2(a)-2(b) below) and has an opening (510) to the cavity (S1, S2), the opening (510) to the cavity (S1, S2) is located on a bottom surface (14a) of the valve disc (14), the opening (510) to the cavity (S1, S2) is closed with a lid (18), 
the lid (18) comprises at least two of the guide vanes (20) for the coolant (19), and the at least two guide vanes (20) of the lid extend symmetrically and spirally outwards from a center of the lid (18) (Fig. 2(b): [0067]);
wherein the opening (510) communicates with the cavity (S1, S2) and the lid (18) is formed as a separate piece (Fig. 2(b): [0057]) from the valve disc (14) and is joined to the valve disc (14) to seal the opening (510) and cavity (S1, S2) against coolant leakage.

But TSUNEISHI does not explicitly and/or specifically meet the following limitations: 
(A) wherein each of the guide vanes has a triangular cross section and the guide vanes run helically in the stem.

However, regarding limitation (A), Beerens (Fig. 2) teaches among other things a helical insert (6) to increase heat conduction inside the cavity (5b) of poppet valve (2, 3) ([0006 and 0010]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the valve of TSUNEISHI incorporating helical insert guide vanes as taught by Beerens to increase heat conduction inside the valve cavity with corresponding coolant to achieve better heat dissipation ([0002, 0006]).

With regard to claim 2, TSUNEISHI in view of Beerens discloses the internally cooled valve for internal combustion engines according to Claim 1, and also discloses:
wherein the coolant (19) is sodium (TSUNEISHI [0057]).

With regard to claim 6, TSUNEISHI in view of Beerens discloses the internally cooled valve for internal combustion engines according to Claim 1, and also discloses:
wherein the lid (18) comprises a conical structure in the center, in order to conduct the coolant onto the guide vanes (20) (TSUNEISHI Fig. 2(b): [0067]).

With regard to claim 7, TSUNEISHI in view of Beerens discloses the internally cooled valve for internal combustion engines according to Claim 1, and also discloses:
wherein each one of the guide vanes has a height which is smaller than half of the height of the cavity for the coolant (TSUNEISHI Fig. 2(b): [0067]).

With regard to claim 8, TSUNEISHI in view of Beerens discloses the internally cooled valve for internal combustion engines according to Claim 1, and also discloses:
wherein one side of each one of the guide vanes runs perpendicularly to the bottom surface.

With regard to claim 10, TSUNEISHI in view of Beerens discloses the internally cooled valve for internal combustion engines according to Claim 1, and also discloses:
wherein a side face of at least one of the helical guide vanes has an area at least 6-times larger than another side of the at least one helical guide vane (Beerens Fig. 2).

With regard to claim 11, TSUNEISHI in view of Beerens discloses the internally cooled valve for internal combustion engines according to Claim 1, and also discloses:
wherein the valve stem includes in multiple parts (TSUNEISHI Fig. 1).

With regard to claim 12, TSUNEISHI in view of Beerens discloses the internally cooled valve for internal combustion engines according to Claim 1, and also discloses (Please see TSUNEISHI Annotated Figs. 2(a)-2(b) below):
wherein the lid (18) is additionally provided with at least one relief groove (700), which relieves a joint between the opening of the bottom surface and the lid (18).

With regard to claim 13, TSUNEISHI (Figs. 1-2) discloses:
 An internally cooled valve (10) for internal combustion engines (Please see annotated Figs. 2(a)-2(b) below), comprising: 
a valve stem (12); 
a valve disc (14) formed as one piece with the stem (12); 
a cavity (S1, S2) extending in open communication between the valve stem and the valve disc (14); 
the valve disc (14) having an end that faces longitudinally opposite that of the valve stem (12); 
a passage formed in the end of the valve disc (14) in open communication with the cavity (S1, S2); 
a cover piece (18) formed as a separate constructional piece from that of the valve disc (14) disposed within and closing off the passage in the valve disc (14); 
a coolant (19: [0057]) sealed within and partially filling the cavity (S1, S2
wherein the separate cover (18) piece includes a plurality of longitudinally and spirally extending guide vanes (20) which extend from the cover piece (18) into the cavity portion of the valve disc (14) for directing the flow of the coolant (19) in a spiral path when entering the valve disc (14).


    PNG
    media_image2.png
    697
    669
    media_image2.png
    Greyscale

TSUNEISHI Annotated Figs. 2(a)-2(b)

But TSUNEISHI do not discloses the following limitations:
A) the cavity including a plurality of helically extending guide vanes each having a triangular cross section.

However, regarding limitation (A), Beerens (Fig. 2) teaches among other things a helical insert (6) to increase heat conduction inside the cavity (5b) of poppet valve (2, 3) ([0006 and 0010]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the valve of TSUNEISHI incorporating helical insert guide vanes as taught by Beerens to increase heat conduction inside the valve cavity with corresponding coolant to achieve better heat dissipation ([0002, 0006]).

With regard to claim 14, TSUNEISHI in view of Beerens discloses the internally cooled valve for internal combustion engines according to Claim 13, wherein the longitudinally and helically extending guide vanes disposed in the cavity of the stem direct the flow of the coolant when traveling along the cavity of the stem.

With regard to claim 15, TSUNEISHI in view of Beerens discloses the internally cooled valve for internal combustion engines according to Claim 13, and also discloses:
wherein the plurality of spirally-extending guide vanes (20) of the cover piece are symmetrical in the longitudinal direction (Fig. 2(b): [0067]).

With regard to claim 16, TSUNEISHI in view of Beerens
wherein the plurality of spirally- extending guide vanes (20) of the cover piece (18) are formed as one piece with the cover piece (18) (Fig. 2(b): [0067]).

With regard to claim 17, TSUNEISHI in view of Beerens discloses the internally cooled valve for internal combustion engines according to Claim 13, wherein the plurality of spirally-extending guide vanes of the cover piece is triangular in cross-sectional shape.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN PICON-FELICIANO whose telephone number is (571)272-4938.  The examiner can normally be reached on M-Th 9:00 am-6:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUBEN PICON-FELICIANO/Examiner, Art Unit 3747  

/DAVID HAMAOUI/Primary Examiner, Art Unit 3747